Citation Nr: 0827487	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-21 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for lumbosacral strain-myositis.  

2.  Entitlement to an initial rating in excess of 10 percent 
for cervical strain- myositis.


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from March 1991 until March 
1995.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico. 


FINDINGS OF FACT

1.   Throughout the rating period on appeal, the veteran's 
low back disability has been manifested by a functional 
limitation of forward flexion of the thoracolumbar spine 
comparable to 30 degrees or less.

2.   Throughout the rating period on appeal, the veteran's 
low back disability has not been productive of unfavorable 
ankylosis of the entire thoracolumbar spine, incapacitating 
episodes of intervertebral disc syndrome (IVDS) requiring 
bedrest, or neurological impairment.

3.   Throughout the rating period on appeal, the veteran's 
cervical spine disability has been manifested by a functional 
limitation of forward flexion of the cervical spine 
comparable to 25 degrees.

4.   Throughout the rating period on appeal, the veteran's 
cervical spine disability has not been productive of forward 
flexion of the cervical spine 15 degrees or less or favorable 
ankylosis of the entire cervical spine. 


CONCLUSIONS OF LAW

1.  A rating of 40 percent, but no higher, is warranted for 
lumbosacral strain-myositis. 38 U.S.C.A. §§ 1155, 5103a, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 (as amended), 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes (DCs) 5237 (2007).

2.  A rating of 20 percent, but no higher, is warranted for 
cervical strain- myositis.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 (as amended), 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71, 4.71a, DC 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

At the outset, the Board notes that the veteran's current 
appeal requests an entitlement to higher ratings for 
lumbosacral strain- myositis and cervical strain- myositis, 
relating back to initial disability ratings issued in August 
2005.  As such, the claims require consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

I.  Increased Rating for Lumbosacral Strain- Myositis

The veteran's lumbosacral strain- myositis disability is 
rated as 20 percent disabling pursuant to DC 5237 for 
lumbosacral strain.  After reviewing the applicable rating 
criteria, and the reported objective findings and the 
subjective complaints, the Board is of the opinion that a 
rating of 40 percent, but no more, is warranted for the 
veteran's low back disability.  For a rating in excess of 20 
percent for a low back disability, the evidence must show:

*	forward flexion of the thoracolumbar spine to 30 degrees 
or less OR;  
*	favorable ankylosis of the entire thoracolumbar spine 
(both at 40 percent);
*	separately rating associated objective neurological 
abnormalities under Note (1);
*	with intervertebral disc syndrome (IVDS), 
incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months (40 percent); or under the General Rating 
Formula, whichever method results in the higher 
evaluation when all disabilities are combined.

See 38 C.F.R. § 4.71a, DC 5237; General Rating Formula for 
Diseases and Injuries of the Spine.

Upon VA examination in August 2005, the veteran had forward 
flexion of the thoracolumbar spine from 0 to 60 degrees, with 
pain from 40 to 60 degrees with the functional loss of 30 
degrees due to pain.  When asked to perform repetitive 
forward flexion of her lumbosacral area, while in a standing 
position, she was unable to do so as a result of excruciating 
pain.  As the veteran's range of motion is reduced to a 
functional equivalent of 30 degrees or less as a result of 
pain, a 40 percent rating is warranted based on the 
provisions outlined in DeLuca v. Brown.

Having determined that a 40 percent rating is warranted, the 
Board will now consider whether the veteran is entitled to a 
rating in excess of 40 percent.  In order to warrant a rating 
in excess of 40 percent, the evidence must show the 
following:

*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);
*	separately rating associated objective neurological 
abnormalities under Note (1);
*	with intervertebral disc syndrome (IVDS), 
incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months (60 percent); 
or under the General Rating Formula, whichever method 
results in the higher evaluation when all disabilities 
are combined.

A review of the August 2005 VA examination report indicates 
no ankylosis of the spine.  As such, a higher rating is not 
warranted on this basis. 

In addition, a separate rating for neurological abnormality 
is not warranted. Specifically, the August 2005 examination 
report included a thorough neurological assessment.  Upon 
examination it was noted that the veteran's upper and lower 
extremities were intact to pinprick.  Motor examination 
showed no atrophy, normal tone and strength 5/5 for 
proximally and distally in both upper and lower extremities.  
The examination report further notes that deep tendon 
reflexes were normal and symmetric in both the upper and 
lower extremities.  Finally, both Lesage's sign and Spurling 
sign were negative bilaterally.  

VA outpatient treatment records in September 2004 and 
September 2005 indicate no gross motor and sensory deficit 
with respect to the veteran's neurologic function. Although a 
December 2005 VA outpatient treatment record reflects 
complaints of decreased sensation in the veteran's left lower 
extremity, it was noted that the veteran had muscle strength 
of 4/5 in her left knee.  She additionally exhibited normal 
tone.  This evidence does not support a higher rating based 
on neurological findings.

Next, the evidence does not support a higher rating for IVDS 
based on incapacitating episodes.  Significantly, at the 
August 2005 VA examination, the veteran denied being 
hospitalized or recommended to have bedrest during the last 
one year or six months due to intervertebral disc syndrome in 
the cervical and lumbosacral areas.  As such, the evidence 
does not establish incapacitating episodes, as defined by 
Note (1) and a higher rating under DC 5243 in not warranted.

In summary, with respect to the veteran's lumbosacral strain, 
the Board finds that a 40 percent rating, but no more, is 
warranted for limitation of motion.  In so finding, the Board 
has focused on the medical findings, which directly address 
the criteria under which the service-connected disabilities 
are evaluated, and the veteran's subjective complaints of 
pain.

II.  Increased Rating for Cervical Strain- Myositis

The veteran's cervical strain- myositis disability is rated 
as 10 percent disabling pursuant to DC 5237 for cervical 
strain.  After reviewing the applicable rating criteria, and 
the reported objective findings and the subjective 
complaints, the Board is of the opinion that a rating of 20 
percent, but no more, is warranted for the veteran's cervical 
spine disability.  For a rating in excess of 10 percent for a 
low back disability, the evidence must show:

*	forward flexion of the cervical spine greater than 15 
degrees, but not greater than 30 degrees OR;
*	combined range of motion of the cervical spine is not 
greater than 170 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis (both at 20 percent);
*	separately rating associated objective neurological 
abnormalities under Note (1);
*	with intervertebral disc syndrome (IVDS), 
incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months (20 percent); or under the General Rating 
Formula, whichever method results in the higher 
evaluation when all disabilities are combined.

See 38 C.F.R. § 4.71a, DC 5237; General Rating Formula for 
Diseases and Injuries of the Spine.

Upon VA examination in August 2005, flexion of the cervical 
spine was reported to 35 degrees.  Pain was noted on range of 
motion testing in the last 10 degrees, with the functional 
loss of 10 degrees.  As the veteran's range of motion is 
reduced to the functional equivalent of 25 degrees as a 
result of pain, a 20 percent rating is warranted based on the 
provisions outlined in DeLuca v. Brown. 

The Board has also considered a rating in excess of 10 
percent due to muscle spasms severe enough to result in 
reversed lordosis.  Although the August 2005 VA examination 
notes that inspection of the cervical area did not show any 
evidence of scoliosis, reversed lordosis or abnormal 
kyphosis, or ankylosis, there is conflicting evidence in an 
August 2005 x-ray report.

The August 2005 x-ray report showed "straightening of normal 
lordosis as can be secondary to paravertebral muscles spasm 
versus patient's position."  Weighing the evidence in a 
light most favorable to the veteran, a 20 percent rating is 
warranted based on both functional loss due to pain and 
muscle spasms severe enough to result in abnormal spinal 
contour. 

Having determined that a 20 percent rating is warranted, the 
Board will now consider whether the veteran is entitled to a 
rating in excess of 20 percent.  In order to warrant a rating 
in excess of 20 percent, the evidence must show the 
following:

*	forward flexion of the cervical spine to 15 degrees or 
less OR; 
*	favorable ankylosis of the entire cervical spine; (both 
at 30 percent); 
*	separately rating associated objective neurological 
abnormalities under Note (1);
*	with intervertebral disc syndrome (IVDS), 
incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months (40 percent); or under the General Rating 
Formula, whichever method results in the higher 
evaluation when all disabilities are combined.

The Board has reviewed the evidence of record and finds that 
the evidence does not demonstrate limitation of motion 
findings consistent with the criteria for the next-higher 
disability rating, even when considering additional 
functional limitation due to factors such as pain.  

As previously discussed above, upon VA examination in August 
2005, flexion of the cervical spine was reported to 35 
degrees.  Pain was noted on range of motion testing in the 
last 10 degrees, with the functional loss of 10 degrees.  As 
such, the veteran's range of motion is reduced to the 
functional equivalent of 25 degrees as a result of pain.  
Thus, even considering functional loss due to pain, a rating 
in excess of 20 percent is not warranted.  Additionally, the 
record does not reflect ankylosis of the entire cervical 
spine.  As such, a higher rating is not warranted on this 
basis. 

In addition, a separate rating for neurological abnormality 
is not warranted. Specifically, the August 2005 examination 
report included a thorough neurological assessment.  Upon 
examination it was noted that the veteran's upper and lower 
extremities were intact to pinprick.  Motor examination 
showed no atrophy, normal tone and strength 5/5 for 
proximally and distally in both upper and lower extremities.  
The examination report further notes that deep tendon 
reflexes were normal and symmetric in both the upper and 
lower extremities.  Finally, both Lesage's sign and Spurling 
sign were negative bilaterally.  

VA outpatient treatment records in September 2004 and 
September 2005 indicate no gross motor and sensory deficit 
with respect to the veteran's neurologic function. This 
evidence does not support a higher rating based on 
neurological findings.

Next, the evidence does not support a higher rating for IVDS 
based on incapacitating episodes.  Significantly, at the 
August 2005 VA examination, the veteran denied being 
hospitalized or recommended to have bedrest during the last 
one year or six months due to intervertebral disc syndrome in 
the cervical and lumbosacral areas.  As such, the evidence 
does not establish incapacitating episodes, as defined by 
Note (1) and a higher rating under DC 5243 in not warranted.

In summary, with respect to the veteran's cervical strain, 
the Board finds that a 20 percent rating, but no more, is 
warranted for limitation of motion. In so finding, the Board 
has focused on the medical findings, which directly address 
the criteria under which the service-connected disabilities 
are evaluated, and the veteran's subjective complaints of 
pain.

As to all the claims, the Board has considered the veteran's 
written statements that her disabilities are worse and that 
she has experienced numbness and tingling as a result of her 
disabilities.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, she is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  In this case, the 
Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements.  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007). Although there is a notation in the 
August 2005 VA examination report that the veteran quit her 
job due to constant pain in her cervical and lumbosacral 
area, the Board finds that her disabilities have not caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of her 
disabilities.  In fact, the August 2005 VA examination report 
also noted that the veteran is independent in self-care and 
activities of daily living, did not report any surgeries and 
walked unaided without assistive devices, did not use 
cervical or lumbosacral orthosis, and was able to ambulate 
for 5 to 10 minutes.  Her report of being unable to work is 
contradicted by the objective medical evidence.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims arise from her disagreement with the 
initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records, and in August 
2005, she was afforded a formal VA examination.  An 
examination was also scheduled for September 2006; however 
the veteran failed to report to her appointment.  The Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 


ORDER

A rating of 40 percent, but no more, for lumbosacral strain- 
myositis is granted, subject to the law and regulations 
governing the payment of monetary benefits.

A rating of 20 percent, but no more, for cervical strain- 
myositis is granted, subject to the law and regulations 
governing the payment of monetary benefits.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


